         Case 2:21-cv-00244-BLW Document 14 Filed 07/12/21 Page 1 of 1


                     UNITED STATES DISTRICT COURT
                           DISTRICT OF IDAHO
                   U.S. DISTRICT JUDGE MINUTE ENTRY


(X) Video Motion hearing

U.S. District Judge: B Lynn Winmill                        Date: July 12, 2021
Deputy Clerk/ESR: Sunny Trumbull                           Time: 4:01 – 4:50 p.m.



ALLIANCE FOR THE WILD ROCKIES vs. UNITED STATES FOREST SERVICE, et al
                      Case No. 2:21-cv-244-BLW


 Counsel for: Plaintiff: Rebecca Smith
              Defendants: Emma Hamilton and John Tustin



The Court noted this matter is now set to take up the Plaintiff’s Motion for Preliminary Injunction
and Temporary Restraining Order (docket #3).


Ms. Smith presented argument to the Court on behalf of the Plaintiff.

Mr. Tustin and Ms. Hamilton presented argument to the Court on behalf of the Defendants.


Matter taken under advisement. Written decision forthcoming.
